Case: 19-11271     Document: 00515765995          Page: 1     Date Filed: 03/04/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    March 4, 2021
                                   No. 19-11271                    Lyle W. Cayce
                                                                        Clerk

   Orlando M. Gutierrez,

                                                            Petitioner—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division; Austin State Hospital,

                                                        Respondents—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:19-CV-2394


   Before Dennis, Southwick, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Orlando M. Gutierrez, Texas prisoner # 0274388, moves this court
   for leave to proceed in forma pauperis (IFP) in his appeal of the district
   court’s dismissal for lack of subject matter jurisdiction of his mandamus




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11271       Document: 00515765995            Page: 2    Date Filed: 03/04/2021




                                       No. 19-11271


   petition filed when he was a resident of Austin State Hospital. Gutierrez’s
   motion for the appointment of counsel is DENIED.
          By moving for leave to proceed IFP on appeal, Gutierrez is challenging
   the district court’s certification that his appeal is not taken in good faith. See
   Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997); Fed. R. App. P. 24(a).
   Gutierrez’s brief on appeal does not address the district court’s reasons for
   its certification decision, namely that it did not have the authority to order
   another district court to act. See Baugh, 117 F.3d at 202. Accordingly,
   Gutierrez’s challenge to the district court’s certification decision is deemed
   abandoned. See Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d
   744, 748 (5th Cir. 1987). Gutierrez has not shown that his appeal involves
   “legal points arguable on their merits (and therefore not frivolous).” Howard
   v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and
   citation omitted). Therefore, his motion for leave to proceed IFP on appeal
   is DENIED, and his appeal is DISMISSED as frivolous. See Baugh, 117
   F.3d at 202 & n.24; 5TH Cir. R. 42.2.
          Given Gutierrez’s history of frivolous filings, the district court in the
   Western District of Texas previously barred Gutierrez from filing any new
   civil actions in any federal court without first obtaining leave of that court.
   We reiterate that Gutierrez is BARRED from filing any future civil actions
   in federal court without first seeking leave from that court to do so.
   Furthermore, he is CAUTIONED that continued frivolous, repetitive, or
   otherwise abusive filings will invite the imposition of further and
   progressively more severe sanctions, including dismissal, monetary
   sanctions, and restrictions on his ability to file pleadings in this court and any
   court subject to this court’s jurisdiction. See Coghlan v. Starkey, 852 F.2d
   806, 817 n.21 (5th Cir. 1988) (holding that this court has the inherent power
   to sanction litigants for frivolous or repetitive filings).




                                            2